AFTER REMAND
Cavanagh, J.
The issues presented in this appeal are whether the worker’s compensation magistrate made sufficient findings of fact regarding work-related causation, and, if so, whether they were supported by substantial, material, and competent evidence on the whole record. We hold that, in this case, the magistrate failed to make sufficient findings of fact on the causation issue. The magistrate’s failure to provide the reasoning supporting his decision to deny benefits to plaintiff was then exacerbated by errors in the decisions of the Worker’s Compensation Appellate Commission and the Court of Appeals. Accordingly, we reverse the wcac and the Court of Appeals and remand to a magistrate for further fact finding regarding work causation. Because the magistrate failed to make the requisite finding, we need not decide the substantial evidence issue.
*591I. FACTS
Plaintiff-appellee, Victoria Woody, worked in quality assurance for defendant-appellant, Cello-Foil Products, from September 6, 1977, through March 31, 1987. Plaintiff’s position required her to test various samples for their adhesive and bonding properties, a process that exposed her to a variety of chemical fumes. After a number of years in this position, she began experiencing shortwindedness that would dissipate after she left work in the evening.
In 1986, shortly after the symptoms arose, plaintiff quit smoking, but testified that her symptoms continued to worsen to include headaches, dizziness, and a burning sensation in her chest. In January 1987, upon the recommendation of the company doctor, plaintiff visited Dr. Stinar, a pulmonary specialist. Plaintiff told Dr. Stinar that her breathing difficulties seemed to be aggravated by methyl ethyl ketone (mek), an organic solvent she used daily.
Dr. Stinar found that plaintiff had a slight obstruction in her airway, but that her health was basically normal. Recognizing that he could not specifically diagnose plaintiff’s ailment, he stated:
Well, when a person is exposed to different fumes and they experience that type of problem there can be a number of things going on. They can have acute asthma, which would give you the dyspnea, the dizziness, lightheadedness. She could have other types of lung responses .... My diagnosis was that she had a sensitivity to the chemicals in her work environment. And at that point her breathing tests were very slightly abnormal with a normal chest x-ray. There wasn’t an actual disease label to her condition.
*592Dr. Stinar advised plaintiff to avoid exposure to chemicals. He later explained his advice:
Well, a person who gives you a very strong and classic history of having bronchial spasm from exposure would be absolutely foolish to continue with exposure to the substance, whether it be a cat, whether it be a perfume or whether it be chemicals at work.
And although she wasn’t disabled when I saw her and probably isn’t disabled now, there is no guarantee that if she continued working around there she wouldn’t become disabled. And so I have to with all my heart tell her not to be exposed to those chemicals.
As a result of Dr. Stinar’s recommendation, plaintiff was transferred to a paperwork position in late January 1987 or early February 1987. Dr. Stinar saw plaintiff again in February and March of 1987, and found that her condition improved when she was not exposed to chemical fumes. On March 31, 1987, plaintiff was fired because defendant company no longer had a paperwork position available for her.
Plaintiff filed her petition with the Bureau of Worker’s Disability Compensation on April 7, 1987. In December 1987, of her own accord, plaintiff visited Dr. Brush, also a pulmonary specialist. After reviewing Dr. Stinar’s records, Dr. Brush stated that plaintiff had given a "classic history of 'occupational asthma,’ . . .” although, at that time he found her breathing to be asymptomatic. Dr. Brush agreed with Dr. Stinar’s advice that plaintiff avoid exposure to chemical fumes.
Also in December 1987, but by request of defendant company, plaintiff visited Dr. Hall. Dr. Hall concluded that plaintiff’s history and physical examination suggested that she suffered from small airways dysfunction, basing his diagnosis on *593breathing tests. He stated that small airways dysfunction is a congenital condition that renders individuals intolerant of odors, fumes, and smoke, but which causes only temporary symptoms, similar to those suffered by plaintiff. When asked whether small airways dysfunction might be caused by exposure to fumes, Dr. Hall responded:
Certain fumes are highly suspect in terms of small airways dysfunction. . . . [It] is usually seen in people with an asthmatic tendency or in cigarette smokers. I’m not aware of any reports that organic solvents induce small airways dysfunction.
Upon review of the medical depositions provided by both parties and plaintiff’s testimony, the magistrate denied plaintiff benefits. In a two-to-one decision, the wcac reversed and awarded plaintiff continuing disability benefits.
The Court of Appeals first denied defendant company’s request for leave to appeal.1 Defendant company then sought leave to appeal in this Court, and at that time, we remanded the case to the Court of Appeals to consider
without limitation, the defendant’s contention that, on administrative appellate review, the Workers’ Compensation Appellate Commission exceeded its authority in reversing the decision of the magistrate.[2]
On remand, the Court of Appeals affirmed the wcac and stated:
We need not decide whether the wcac understood the nature of its review of the magistrate’s fact finding. Because the magistrate made no finding of fact regarding the origin of plaintiff’s sensi*594tivity, the wcac was free to make a factual finding of its own on the issue.[3]
This Court granted defendant company’s application for leave to consider whether the magistrate made sufficient findings of fact regarding work causation, and, if so, whether the wcac exceeded its review authority. 4
II. THE MAGISTRATE’S OPINION
The Worker’s Disability Compensation Act requires magistrates to make findings of fact and conclusions of law. MCL 418.847(2); MSA 17.237(847)(2) provides:
[T]he worker’s compensation magistrate, in addition to a written order, shall file a concise written opinion stating his or her reasoning for the order including any findings of fact and conclusions of law. [Emphasis added.]
In Kostamo v Marquette Iron Mining Co, 405 Mich 105, 136; 274 NW2d 411 (1979), this Court explained that it could not review a decision by the wcac5 unless its findings of fact
are sufficiently detailed so that we can separate the facts it found from the law it applied, and that conclusory findings are inadequate because we need to know the path it has taken through the conflicting evidence, the testimony it has adopted, the standards followed and the reasoning used to reach its conclusion. [Id.]
*595While Kostamo discussed what level of detail was required of wcac findings, the same requirements also apply to a magistrate’s findings. Additionally, as stated in Powell v Collias, 59 Mich App 709, 715; 229 NW2d 897 (1975), quoting 2 Honigman & Hawkins, Michigan Court Rules Annotated (2d ed), p 594:
"The findings of fact must include as much of the subsidiary facts as is necessary to disclose the steps by which the [factfinder] reached its ultimate conclusion on each factual issue. The findings should be made at a level of specificity which will disclose to the reviewing [body] the choices made as between competing factual premises at the critical point that controls the ultimate conclusion of fact.”
Although the magistrate was required to sufficiently detail his factual findings to disclose his analytical process, under the heading "Findings of Fact, Application of Law” in the magistrate’s opinion, he merely provided:
Dr. Stinar again examined the plaintiff on March 30, 1987. He found her lungs clear, she was breathing better and demonstrated none of her previous symptoms. Later medical exams by Dr. Hall and Dr. Brush indicate that the plaintiff is fully able to engage in any form of common labor but that she avoid contact with the chemicals she was exposed to at defendant’s plant especially mek. On page 15 of his deposition Dr. John Hall testified that while the plaintiff does have small airways dysfunction that this is a congenital condition and her exposure to a solvent such as mek only causes a temporary irritation.
Based on all the evidence, I find that the plaintiff has failed to prove a compensable disability by a preponderance of the evidence. Thomas v Chrysler Corporation, 1986 WCABO 3 . . . . [Aff’d 164 Mich App 549; 418 NW2d 96 (1987).]
*596Here, the magistrate included only select portions of Dr. Stinar and Dr. Brush’s testimony, but he neglected to acknowledge that both of these doctors opined that the plaintiff’s injury was caused by her exposure, to mek at defendant company.6 He did not say that he found Dr. Hall more credible than Drs. Stinar and Brush and thus adopted Dr. Hall’s contrary opinion that her injury resulted from a congenital condition rather than from her exposure to mek at defendant company. Further, he did not explain the law that he applied to arrive at his conclusion. He did not say that he found that plaintiff had failed to prove that her injury was caused by her work at defendant company; nor did he provide the holding or the reasoning of the case law that would support his decision to deny benefits.
Although he did cite Thomas, he did not provide the reason for that citation. Nor did he state, as the wcab did in Thomas, that "[i]n this case, we find as fact that the employment . . . caused at most an exacerbation of symptomatology and did not cause or aggravate the plaintiff’s underlying condition.” 1986 WCABO 5. He could have easily stated that Thomas stood for the proposition that an employer is liable for any disability that stems from the plaintiff’s sensitivity to chemicals if that sensitivity arose out of her employment. Thomas, 164 Mich App 555. However, if it did not arise out of her employment but was a congenital condition, the employer would only be liable for benefits for a work injury that causes temporary symptoms during the time the work-induced symptoms caused disability. Id.__
*597Although the magistrate could have clearly articulated his findings of fact and the law he applied, he did not do so. In contrast, what he did was present some of the medical testimony and then conclude that "the plaintiff has failed to prove a compensable disability by a preponderance of the evidence.” He did not provide any reasoning whatsoever to support his conclusion.
The opinion’s inadequacy then forced the wcac to speculate regarding the facts and the legal reasoning that the magistrate relied on to reach his conclusion.7 Because we are remanding to a magistrate for further fact finding on causation, we decline to discuss the errors made by the wcac or the Court of Appeals on review.
III. CONCLUSION
The magistrate did not make findings of fact that were sufficiently detailed for us to separate the facts found from the law applied. Further, the conclusory findings are inadequate because we need to know the path taken through the conflicting evidence, the testimony adopted, the standards followed, and the reasoning used to reach his conclusion. Thus, we reverse the decisions of the wcac and the Court of Appeals, and remand the case to a magistrate for further proceedings and detailed findings of fact regarding whether the plaintiff’s injury was caused by her exposure to mek at defendant company. Kostamo, supra at 138.
Brickley, C.J., and Levin and Mallett, JJ., concurred with Cavanagh, J.

 Unpublished order entered May 20, 1992 (Docket No. 141557).


 441 Mich 910 (1993).


 204 Mich App 259, 262; 514 NW2d 228 (1994).


 448 Mich 851 (1995).


 Although Kostamo predated the 1985 amendments of the wdca and thus referred to the wcab rather than the wcac, the principles Kostamo expressed apply equally to findings of fact by magistrates under the 1985 amendments of the Worker’s Disability Compensation Act.


 In Dr. Stinar’s deposition of January 11, 1988, he stated on page 9 that the plaintiff’s injury was "classic for chemical-induced bronchial spasm.” In addition, Dr. Brush determined that the plaintiff had "occupational asthma that developed as a result of chemical exposures on her job.” Deposition of March 1, 1988 at 11.


 This speculation was further the result of the magistrate’s failure to accept the parties’ stipulation that the plaintiff was a skilled worker.